Citation Nr: 0502205	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  98-06 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for herniated nucleus 
pulposus at L5-S1

2.  Entitlement to service connection for urethral stricture 
with history of urethrotomy.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for cephalgia 
(headaches).

5.  Entitlement to service connection for syncopal episodes 
(claimed as seizures).

6.  Entitlement to a rating in excess of 0 percent, on appeal 
from the initial award of service connection for renal 
lithiasis.

7.  Entitlement to a rating in excess of 0 percent, on appeal 
from the initial award of service connection for allergic 
rhinitis.

8.  Entitlement to a rating in excess of 0 percent, on appeal 
from the initial award of service connection for condyloma 
acuminata with herpes simplex virus II (HSV II)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from July 1979 to June 1992.

This appeal is from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The veteran testified at a videoconference hearing in August 
2004 before the undersigned acting Veterans Law Judge, who 
the Chairman of the Board of Veterans Appeals designated to 
conduct the hearing and decide the appeal.  38 U.S.C.A. 
§ 7107 (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's claims file reveals numerous opportunities to 
assist him in developing evidence necessary to substantiate 
his claim.  These opportunities correspond to instances of 
VA's failure to discharge its duty to do so.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The veteran testified in an August 2004 videoconference 
hearing before the undersigned that after two denials of his 
claim for social security benefits, a Social Security 
Administration (SSA) judge awarded him disability benefits.  
He reported that the SSA gave him medical examinations.  He 
stated he did not know the basis of his SSA disability 
benefits.  The veteran reported SSDI income, which is based 
on a disability determination, in January 2001, and VA 
considered SSDI income in calculating the veteran's pension 
award.

SSA disability records of unknown or uncertain content must 
be presumed pertinent to all pending VA compensation claims.  
Consequently the Board must defer action on all claims at 
issue in this appeal.  VA must obtain all SSA records 
pertinent to the veteran's medical history.  38 C.F.R. 
§ 3.159(c)(2) (2004); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

A VA outpatient record of October 1, 2003, shows a plan for 
the veteran to have cystoscopy to investigate his 
genitourinary complaints.  There is no record that the 
cystoscopy was done or cancelled, although there are other 
records of cancellation of planned procedures.  Completeness 
requires obtaining the report or confirming the cystoscopy 
was not done.

The veteran seeks a higher initial rating of allergic 
rhinitis.  A VA outpatient record of an October 16, 2003, 
surgical consult note the surgical opinion that the veteran's 
history is not characteristic of allergic rhinitis.  A 
current examination would be helpful to evaluate the 
disability.

The veteran testified that he began obtaining VA medical 
treatment from Bay Pines or Haley VA Medical Center (VAMC) in 
1995.  The earliest VA medical records in the claims file 
date from April 1996.  The veteran's authorization for 
release of information dated May 21, 2003, listed two 
facilities with similar names: Manatee County Health Clinic 
and Manatee Rural Health Clinic.  Treatment records from VA's 
Manatee County Community Based Outpatient Clinic are of 
record.  The VAMC records from 1995 to April 1996 must be 
sought, and the RO should clarify the identity of the two 
named Manatee clinics, obtaining any records not in the 
claims file.  38 C.F.R. § 3.159(c)(3) (2004).

In repeated testimony and written statements, the veteran has 
stated he has had all of his medical treatment at VA 
facilities.  A June 1996 Bay Pines VAMC medical history noted 
a lumbar MRI from an "outside" hospital.  The hospital is 
not of identified, and the MRI is not of record.

The claims file reveals several contradictory statements from 
the veteran in need of reconciliation.  In May 1996, the 
veteran told a VA psychologist that he had stopped working in 
August 1995 because of an on-the-job injury, for which he had 
received workman's compensation benefits.  In July 1996, he 
told a VA physician conducting a general medical examination 
that he had an on-the-job injury in June 1995, which he 
described, for which he had not received workmen's 
compensation.  The state should have a reliable record if it 
paid worker's compensation.

The veteran has had multiple VA psychiatric examinations.  In 
August 1997, a VA psychiatrist diagnosed PTSD, apparently 
based in part of the veteran's report of repeated combat 
engagements and combat-related activities.  He reported 
membership in Delta units.  He reported that on a February 
2000 VA psychiatric examination, the examiner concluded the 
veteran had no psychiatric diagnosis, questioned the veracity 
of the veteran's reports of multiple, secret, combat 
missions, which could not be corroborated in the claims file, 
and recommended further development of the veteran's service 
history.

It is notable that the veteran's DD 214 or other separation 
record is not in the claims file.  The RO cited specific 
dates of service in the Southwest Asia Theater of Operations 
during Operations Desert Shield/Desert Storm, but 
corroboration of those dates is not in the claims file.  The 
claims file contains an Enlisted Performance Report dated 
June 15, 1991, which notes the veteran's deployment to 
Operation Desert Shield/Storm from August 1990 through April 
1991, but without exact dates.  There are "Personal Data," 
so called, in the claims file that include a section headed 
Overseas-TDY [temporary duty]-History; the section is blank.  
The data include the notation that the veteran had a 
"secret" security clearance.

The RO requested the veteran's Air Force personnel file to 
verify the veteran's duty assignments pertinent to the PTSD 
claim in June 1996 and again in June 1999.  The above-
mentioned personal data and fitness reports were returned 
with the note that "AF7 is not a matter of record."  In a 
case with contradictory psychiatric diagnoses and a veteran 
with an exemplary service performance record, no psychiatric 
history in service, and only five years between separation 
and his claim of psychiatric disability, it is reasonable to 
persist in seeking corroboration of the history he reports 
beyond a notation that his personnel file is not a matter of 
record.

VA has his official performance reports for his entire period 
of active service.  His official unit assignments are on 
these reports.  The veteran has reported combat action in 
Granada, in Panama, and in Desert Storm.  These were 
operations of short duration.  Granada, Operation Urgent 
Fury, was in October to December 1983.  Panama, Operation 
Just Cause, was from December 1989 to January 1990.  It is 
feasible to request morning reports from his units of record 
during those times to see if he had TDY during those times.  
If his actions were classified, the Air Force should be able 
to confirm so, even if his duties cannot be revealed.

The veteran has reported his skin condition involves his 
entire body.  The last VA skin examination was part of a 
general medical examination in June 1996.  There are 
photographs of record, but only of his feet.  Current 
examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Associate the veteran's DD 214 with 
the claims file.

2.  Repeat the request for the veteran's 
Air Force personnel records showing all 
duty assignments, including temporary 
duty assignments.  Request 
acknowledgement if his personnel file, or 
any part of it, is classified, and 
suggestions of other sources of the 
information.

?	If the personnel file is not 
obtained, request Morning Reports 
(or equivalent records of personnel 
movement) of the 56th Combat Support 
Squadron (TAC), Avon Park Air Force 
Range, Florida, for the period 
October through December 1983; and 
from the 554th Civil Engineering 
Operations Squadron (TAC), Nellis 
AFB, Nevada, for the periods 
December 1989 through January 1990; 
and from August 1990 through April 
1991.

?	If the personnel file is obtained, 
and it corroborates the veteran's 
temporary assignments to Granada, or 
Panama, obtain operational reports 
of the units to which the veteran 
was attached to ascertain combat 
involvement.  Request assistance of 
USASCURR if sufficient information 
is obtained.

3.  Obtain the report of the cystoscopy 
shown as planned on the October 1, 2003, 
Bay Pines VAMC urology clinic note, or 
obtain a statement that it was not 
performed.

4.  Obtain Social Security Administration 
medical records and any Administrative 
Law Judge decision pertaining to the 
veteran's disability claim.

5.  Request the State of Florida to 
confirm whether the veteran filed a 
workman's compensation claim in 1995, and 
if so, to provide the medical and 
administrative records.

6.  Request the veteran to identify the 
hospital at which he had a lumbar MRI 
during or before June 1996 and obtain the 
report.

7.  If and only if Air Force personnel 
records corroborate the veteran's 
participation in Operation Urgent Fury, 
or Operation Just Cause, or combat action 
in the Persian Gulf War, schedule the 
veteran for a psychiatric examination to 
diagnose or rule out PTSD.

8.  Schedule the veteran for the 
following VA examinations, providing each 
examiner with the claims file:

?	Dermatology:  To evaluate the 
current status of the veteran's 
service-connected condyloma 
acuminata with HSVII.  The examiner 
is to distinguish the service-
connected skin disorder from others, 
and report the manifestations in 
terms of location, area (size), 
percentage of body involved, 
itchiness, exudation, excoriation, 
flaking, appearance including 
repugnance and disfigurement of 
exposed body parts, and any other 
finding appropriate to the disorder.

?	ENT:  Confirm the diagnosis of 
allergic rhinitis and report 
findings of its current severity and 
provide an opinion of its seasonal 
variability based on clinical 
interview and review of the claims 
file.  NB: the Bay Pine surgical 
consultation report of October 16, 
2003.

?	Genitourinary:  Evaluate the 
severity of urethral stricture.  
Perform any indicated diagnostic 
tests.

9.  Readjudicate the eight claims at 
issue.  If any claim remains denied, 
provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



